 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPepsi Cola Bottling Company of Petersburg, IncandLocal Lodge 10, International AssociationofMachinists&AerospaceWorkers,AFL-CIO, PetitionerCase 5-RC-12942November 4 1988DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board by a threemember panel has considered objections to anelection held September 30 1987 and the hearingofficers report recommending disposition of themThe election was conducted pursuant to a stipulated election agreement The tally of ballots show 50for and 49 against the Petitionerwith no challenged ballotsThe Board has reviewed the record in light ofthe exceptions and briefs and adopts the hearing officer s findings 1 and recommendations only to theextent consistent with this Decision and Directionof Second Election For the reasons set forthbelow contrary to the hearing officers recommendationwe find merit in the Employers Objection1The Employers objection alleges that for 15 to20 minutes during the election approximately 15 to20 off duty employees engaged in improper electioneenngwhich destroyed the laboratory conditions of the electionThe essential facts are uncontroverted The pollswere located in the lunchroom and were openfrom 6 15 to 7 45 a in and from 3 30 to 5 p in Approximately 15 minutes before commencement ofthemorning voting period a group of approximately 20 employees entered the Employers plantsome of whom proceeded to the restroom areainside the locker room and the others to the timeclockwhich is located outside the locker roomMost if not all of the employees were wearingshirts and caps bearing the Union s logo and theshirts also bore the captionGeared For ActionWhilewalking through the plant the groupchanted slogans cheered and clapped Between6 05 and 6 10 a in , the group proceeded to theaisleway outside the lunchroom and formed lineson both sides of the aisleway which came within10 to 15 feet of the lunchroom door While waitingfor the polls to open the employees engaged in'The Employerhas excepted to some of the hearingofficers credibility findingsThe Board s establishedpolicyisnot to overrule a hearingofficers credibilityresolutions unless the clear preponderance of all therelevant evidence convincesus that theyare incorrectStretch Tex Co118 NLRB 1359 1361 (1957) We find no basis forreversing the findingsfurthercheeringclappingand talking amongthemselves and with other employees passing byThe employees made remarks such aswe regoing to take overwere counting on youwelcome to our housethis is the day we vebeen waiting forhere comes one of our boysand other similar comments Several employeeswalked between the lines of theunionsupportersand were greeted by name or patted on the back asthey walked by 2 When the polls opened at 6 15a in a group of approximately 10 employees werealready in line to vote After the polling began thevoting line extended into the aisleway outside thelunchroom perpendicular to the lines of union supportersEmployees continued to filter through thelines of the union supporters after the polls openedThe union supporters left their formation one ortwo at a time to enter the other line of employeeswaiting to vote After these individuals cast theirballots they returned to the lines of union supportersThe group continued to clap chant cheer andtomake remarks to employees passing betweentheir lines until sometime between 6 30 and 6 40am when two members of management JohnBurns and Charles Drogosch asked the group toleave the area if they had voted The group thenleft the plantThe hearing officer concluded that the group ofunion supporters did not engage in objectionableconduct The hearing officer relied on the fact thatthe supporters were not union agents that thenoise level inside the voting room was not so loudor obstructive as to impair the voter s ability to understand the Board agent s instructions or cast theirballot, and that the specific remarks made outsidethe lunchroom could -iot be heard by voters insidethe room The hearing officer further found thatthe remarks made by the union supporters werenotovertures to individuals to support the Petitionerand thus did not constitute electioneeringand that even if such statements represented electioneering the remarks were brief as opposed tosustained conversations and were not made to potential voters within the described no electioneering zone while the polls were openUnder theparticular circumstances of this case although weagree that the employees were not agents of theUnion 3 we find that the conduct of the union supporters interfered with the conduct of the electionand that the election should be set asideCritical to this finding is our finding contrary tothe hearing officer that the union supporters en2The hearing officer found that it was not clear whether these employees were going to work or to vote3 SeeUnited Builders Sapply Co287 NLRB 1364 (1988) Member Johansen who dissented in United Builders concurs in this finding291NLRB No 93 PEPSICOLA BOTTLING CO579gaged in this conduct in an area encompassedwithin the no electioneeringareaThe hearing officer, relying on the Board s decision inWestwoodHorizons Hotel270 NLRB 802 fn 14 (1984) foundthat the no electioneeringzone inthe absence oftheBoard agents designationwas the lunchroom where the polling actually took place and theareaimmediately outside the lunch room whereemployees lined up to vote after the polls openedat 6 15 a in ' Later in his report the hearing officerstated that the remarks by the union supporterswere not made within the described no electioneering area It appears from these statements that theonly portion of the aisleway outside the lunchroomconsidered by the hearing officer to be included inthe no electioneering area was the area outside thedoorway to the lunchroom where employees linedup to vote The hearing officer ignored however,the fact that in the immediately adjacent area ofthe aisleway in clear view of the other employeesand within 10 to 15 feet of them the union supporters were themselves waiting to vote albeit indifferentlinesThus, we find nological or meaningfuldistinctionbetween these areas of theaisleway and we find that as employees waited tovote in both areas, both areas were encompassedwithin the no electioneering area 4Under these circumstanceswe attach greatersignificance to the boisterous prounion conduct ofthe group of union supporters, comprising one fifthof the eligible voters This conduct continued unabated throughout the first 15 to 25 minutes of theelection in front of employees in line to vote andits effects were magnified by the line formation ofthe union supporterswhich forced all employeeswalking down the aisleway, including those goingto vote, to walk between the lines of the union supporters and be subjected to their chants cheersand other antics In these circumstances especiallywhen the election results were so close' 5 we do notview the electionas reflectingthe free choice ofthe employees See E ANord Co276 NLRB1418 1425-1426 (1985) Accordingly we shall set* In this regard bothNLRBYAaron Bros.Corp563 F 2d 409 (9thCir 1977)andCertainteedCorp v NLRB714F 2d 1042 (11th Cir1983) on which our dissenting colleague relies are distinguishable InAaron Brosthe activity in question took place in an assembly area ofundefined size from which voters entered the voting room to vote andthe employers proffered evidence came from persons in the voting roomwho heard shouting outside by some unidentified employeesbut wereunable to describe the relative locations of the shouters and arrivingvoters at whom they shouted InCertainteedthe shouting was by passersby in a hallway outside the cafeteria in which the polling area waslocated and there was no indication that there was any line of voters inthe hallway In neither case was there evidence of two lines that funchoned simultaneously as lines of voters who fed into the main line immediately outside the voting room and as a gauntlet through which thevoters going to the main voting line had to pass6A change of one vote out of the 99 voters could have led to a different resultasidethe election and direct thata newelection beheld[Direction of Second Election omitted from publication ]MEMBER CRACRAFTdissentingContrary to my colleagues I would not set asidethiselectionThe hearing officer found and Iagree,that the votingareawaslimited to thelunchroom where the polling actually took placeand the area immediately outside the lunchroomwhere employees lined up to vote Here, the employees conduct took placein an areathat had notbeen designated by the Boardagent as a no electioneenngareaNo electioneering occurred in thevoting area itselfMy colleagues rely onE A Nord Co, 276NLRB 1418 1425-1426 (1985) in finding that because of the boisterous prounion conduct of theunion supporters the election did not reflect thefree choice of the employees However I find thatcase to be distinguishable from the instant case InNordthe conduct was much more extreme Thereemployees had been released to vote ahead ofschedule and large crowds formed in the votingareaItwas so crowded that people could hardlymove Employees waiting to vote made mockingremarks about people whose ballots were challenged It was so noisy that the observers could nothear the names of people attempting to vote Therewas repeated heckling concerning challengesThere was shouting chanting and cheering led byemployees standing on a bench This occurredabout 15 feet from where the voting booth was located In the instant case the conduct was limitedto clapping cheering and making remarks to employees on their way to vote The noise levelinside the voting room was not so loud as to impairthe voters ability to understand the Board agent sinstructions or to cast their ballots and the specificremarks could not be heard inside the lunchroomI find that the facts of the instant case are closerto those inNLRB v Aaron Bros Corp563 F 2d409 (9th Cir 1977) than to those inNordInAaronBrosemployees were waiting in an assembly areato enter another room to vote Employees shoutedto arriving employeeshere comes so and soorcome on man let s do it or words to that effectThere were loud catcalls cheering, shouting andgeneral raucousness The Board and the court heldthat such circumstances did not warrant settingaside the election See alsoCertainteedCorp vNLRB714 F 2d 1042 (11th Cir 1983) in which anelectionwas not set aside when employees toldother employees as they entered the cafeteria to 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvote that they should vote union or vote yescasewhen analyzed under the third party standOthers told employees to vote noandwas not so coercive and disruptive as to reUnder the circumstances I believe that the conquire setting aside the electionAccordingly Iduct engaged in by the prounion employees in thiswould issue a certification of representative